DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 October 2021.
Claim Objections
Claims 7-10 are objected to because of the following informalities:  in claim 7, lines 5-6 and claim 11, line 5, “a workpiece” should read “the workpiece” to refer back to the workpiece in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2-4 and 13 recite the limitation "the etching operation" in the claims.  There is insufficient antecedent basis for this limitation in the claim.  It is unknown what operation is being referred to in claim 1 as “etching operation” may be meant to include only etching or other step as well in an etching process such as transporting and/or loading.


Allowable Subject Matter
Claims 1, 5-6 and 1-12 are allowed.
In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest an apparatus for etching one side of a semiconductor layer of a workpiece comprising a negative-pressure holding element formed for arranging the workpiece on a holding side of the workpiece opposite from the etching side in that the second electrode is arranged on the negative-pressure holding element such that, when a workpiece is arranged on the negative-pressure holding element, contacting of the holding side of the workpiece takes place by the second electrode.  Ashjaee (US 20020127956 A1) as submitted on Applicant's Information Disclosure Statement on 22 October 2020 discloses a vacuum holding element (Fig. 1a) however the second electrode is (114; Fig. 2) is on the processing side/etching side.  None the prior art co-locates the second electrode within the vacuum chamber on the holding side.  Kim (US 20180005853 A1) discloses a multi-wafer etching apparatus with a vacuum holding element (Fig. 4) however the electrodes (102,104; Fig. 1a), while residing on either side of the wafers (404; Fig. 4), do not contact the wafers.  Mclak (US 5338416 A) discloses a backside electrode (ohmic contact 54; Fig. 1) but it is not in a vacuum chamber and instead the silicon wafer is immobile and adjoined to an electrolyte bath.  Applicant’s invention provides a way of reducing the inhomogeneities due to holding elements on the etching side ([19] of the specification).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794